IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 STATE OF WASHINGTON,
                                                         No. 70613-6-1             r-3
                                                                                   c5
                      Respondent,
                                                         DIVISION ONE
               v.

                                                         UNPUBLISHED OPINION *"
 MICHAEL THOMAS THRASHER,

                      Appellant.                         FILED: August 4, 2014


      Appelwick, J. — Thrasher appeals from the trial court's denial of his petition for

relief from the duty to register as a sex offender. He argues that trial court improperly

denied his petition and failed to hold a hearing on the petition. We affirm.

                                          FACTS


       In May 1992, Michael Thrasher entered an Alford1 plea of guilty to second degree

assault with sexual motivation.     He was sentenced to a nine month standard range

sentence and was notified of his statutory duty to register as a sex offender.

       Between 1993 and 2006, Thrasher was found or pleaded guilty to 9 felonies and

31 misdemeanors. This included a 2006 conviction for felony failure to register as a sex

offender. In 2009, Thrasher was again convicted of felony failure to register as a sex

offender.

       On April 26, 2013, Thrasher petitioned pro se for relief from the duty to register as

a sex offender under RCW 9A.44.142. He stated in his petition:

       I have served 167 months past my release date of probation, fines,
       sentences that far [exceed] the standard sentencing for a second degree

       1 North Carolina v. Alford. 400 U.S. 25, 91 S. Ct. 160, 27 L. Ed. 2d 162 (1970). In
an Alford plea, the accused technically does not acknowledge guilt, but concedes there
is sufficient evidence to support a conviction. In re Pers. Restraint of Cross, 178 Wash. 2d
519, 521, 309 P.3d 1186(2013).
No. 70613-6-1



       assault w/ a finding of sexual motivation on May 18th 1992. I served my
       whole sentence of my sentencing range of 0-12 months in the King County
       Jail work release program. Sucessfull [sic] was able to volenteer [sic] for
       the King County Park Services. Doing janitorial type work. I was also
       employed full time as a dish washer and waiter at the pancake house, and
       Cafe Minnie's, working for merchant Dick Wright, business man and mentor.
       I was released from my incarceration with excellent reviews and thanks for
       all my help and volenteer [sic] work at the King County court house waxing
       floors on my days off. I also completed my 12 months of probation that was
       a requirement of my [judgment and sentence] on an [Alford] plea
       agreement.

       The superior court denied Thrasher's petition without a hearing, but without

prejudice. The court concluded that Thrasher "failed to provide sufficient information so

that the Court can make a determination as to whether the defendant should be relieved

from his obligation to register and the Defendant has not filed the appropriate forms with

the court." Thrasher appeals.

                                       DISCUSSION


  I.   Relief from Sex Offender Registration

       Thrasher argues that the trial court erred in denying his petition for relief from sex

offender registration, because he provided sufficient facts to show he was rehabilitated.

He further asserts that the court erred in denying him a hearing at which he could present

evidence in support of his petition.

       We review a trial court's decision to deny a petition for relief from the duty to

register as a sex offender for abuse of discretion. State v. Gossage, 138 Wash. App. 298,

306, 156 P.3d 951 (2007), rev'd in part on other grounds, 165 Wash. 2d 1, 195 P.3d 525

(2008). Determining whether to conduct an evidentiary hearing is also within the superior

court's discretion, ]g\ at 305-06. A court abuses its discretion when its decision is

manifestly unreasonable or exercised on untenable grounds or for untenable reasons.
No. 70613-6-1


State v. Powell. 126 Wash. 2d 244, 258, 893 P.2d 615 (1995). We may affirm on any basis

supported by the record. State v. Norlin, 134 Wash. 2d 570, 582, 951 P.2d 1131 (1998).

       Thrasher's 1992 conviction for second degree assault with sexual motivation is a

felony sex offense that requires him to register as a sex offender.2 RCW 9A.36.021(2)(b);

RCW 9A.44.128(10)(a); RCW 9.94A.030(46)(c); RCW 9A.44.130(1)(a). Sex offenders

may petition a superior court for relief from the duty to register if, among other conditions,

they have "spent ten consecutive years in the community without being convicted of a

disqualifying offense during that time period." RCW 9A.44.142(1)(b). A disqualifying

offense includes "a conviction for: Any offense that is a felony." RCW 9A.44.128(3).

       The record before us shows that Thrasher was convicted of felonies in 1996,1997,

1999, 2001, 2003, 2004, 2006, and 2009.            He has not been felony-free for any

consecutive 10 year period since his 1992 sex offense. The superior court had no

discretion to grant Thrasher's petition.     Doing so would have been an error of law.

Therefore, we hold that the trial court did not err in denying Thrasher's petition for relief

from the duty to register as a sex offender. For the same reason, the court did not err in

failing to hold an evidentiary hearing on Thrasher's petition.




       2 Thrasher's judgment and sentence listed the crime charged as former RCW
9A.36.020(1) (1975) and the date of the crime as September 30, 1991. However, former
RCW9A.36.020(1) was repealed in 1986. Laws of 1986, ch. 257, § 9. In 1991, second
degree assault was codified at former RCW 9A.36.021 (1988). At that time, second
degree assault was a class Bfelony, which required Thrasher to registeras a sex offender
for 15 years after release from confinement. Former RCW 9A.36.021 (1988). However,
a "sex offense" also includes felony failure to register as a sex offender ifthe person has
been convicted of failure to register on at least one prior occasion.                 RCW
9.94A.030(46)(a)(v). Thrasher was convicted of failure to register in 2006 and again in
2009, extending his sex offender registration period.
No. 70613-6-1


 II.   Statement of Additional Grounds

       Thrasher makes several arguments in his statement of additional grounds. He

reiterates his counsel's argument that the superior court abused its discretion in denying

his petition for relief from sex offender registration. This does not raise a new issue for

our review.


       Thrasher also contests the length of his sentence and asserts his innocence for

the 1992 sex offense. These arguments are not supported by credible evidence in the

limited record before us, so we cannot review them. See RAP 10.10(c). If material facts

exist that have not been previously presented or heard, then Thrasher's recourse is to

bring a properly supported personal restraint petition. See RAP 16.4; State v. McFarland,

127 Wash. 2d 322, 339, 899 P.2d 1251 (1995).

       Lastly, Thrasher argues at length about the injustice of sex offender registration.

We are likewise unable to review this issue, because Thrasher fails to inform us of the

nature and occurrence of the alleged error. RAP 10.10(c); see also State v. Ward, 123
Wash. 2d 488, 492, 869 P.2d 1062 (1994) (holding that the sex offender registration statute

does not violate due process or equal protection).

       We affirm.




WE CONCUR:




-7>;ckc>fttr                                 y»*.t^ C3